Opinion,
Mr. Justice Paxson :
The learned judge of the court below entered judgment in favor of the defendants upon the special verdict. In this there was no error. The contract between Brown and Ralston, while resembling somewhat a contract for the loan of money, was not so in substance. It was practically a venture or speculation in oil, with capital to be furnished by Brown. If unsuccessful — that is, if oil never reached $1.15 per barrel, the loss fell on Brown; if successful, Brown was to get his money back, with seven per cent, interest. In other words, he risked the capital with the chance of getting one per cent, above legal interest as profit. We do not see any taint of usury in this. It is settled law that when the promise to pay a sum above legal interest depends upon a contingency and not upon the happening of a certain event, the loan is not usurious. This was decided in Phila. & R. R. Co. v. Stichter, 11 W. N. 325. And see also Spain v. Hamilton, 1 Wall. 604 ; Corcoran’s Case, Idem 604. In Philip v. Kirkpatrick, Add. 124, the principle is thus stated: “ If money be lent, payable on a contingency which may never happen, as the arrival of a *94ship, more than legal interest may be reserved on the payment, and it is not usury, for the lender risks the loss of the whole.”’
Judgment affirmed..